People v Thomas (2018 NY Slip Op 07585)





People v Thomas


2018 NY Slip Op 07585


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1094 KA 17-00746

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRONALD THOMAS, DEFENDANT-APPELLANT. 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Onondaga County Court (Stephen J. Dougherty, A.J.), entered March 23, 2017. Defendant was resentenced upon his conviction of assault in the second degree and criminal possession of a weapon in the third degree. 
It is hereby ORDERED that the resentence so appealed from is unanimously affirmed.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court